Filed pursuant to Rule 433 Registration No. 333-189888 ROYAL BANK OF CANADA MEDIUM-TERM NOTES, SERIES F 2.150% SENIOR NOTES, DUE MARCH 15, 2019 FINAL TERM SHEET DATED MARCH 04, 2014 Terms and Conditions Issuer: Royal Bank of Canada Title of the Series: 2.150% Senior Notes, due March 15, 2019 Expected Ratings1: Aa3 / AA- / AA (Stable / Stable / Stable) Principal Amount: Issue Price: 99.962% Trade Date: March 04, 2014 Settlement Date: March 11, 2014 Maturity Date: March 15, 2019 Minimum Denomination: $1,000 and multiples of $1,000 Interest Rate: 2.150% Treasury Benchmark: 1.500% UST due February, 2019 Treasury Benchmark Price: $99-27 3/4 Treasury Yield: 1.528% Re-offer Spread to Treasury Benchmark: T + 63bps Re-Offer Yield: 2.158% Fees: 0.25% 1 A credit rating is not a recommendation to buy, sell or hold securities, and it may be subject to revision or withdrawal at any time by the assigning rating organization. Interest Payment Dates: Semi-annually on each March 15and September 15, beginning September 15, 2014 Payment Convention: Following business day convention, unadjusted Business Days: New York, Toronto Day Count Fraction: 30/360 Listing: None Optional Redemption: None CUSIP / ISIN: 78010USN8 / US78010USN80 Lead Managers and Joint Book Runners: RBC Capital Markets, LLC Credit Agricole Securities (USA) Inc. Goldman, Sachs & Co. Co-Managers: ANZ Securities, Inc. Capital One Securities, Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated nabSecurities, LLC National Bank of Canada Financial Inc. Natixis Securities Americas LLC Standard Chartered Bank SunTrust Robinson Humphrey, Inc. UBS Securities LLC Wells Fargo Securities, LLC Royal Bank of Canada (the “Issuer”) has filed a registration statement (including a prospectus supplement and a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read those documents and the other documents that the Issuer has filed with the SEC for more complete information about the Issuer and this offering.You may obtain these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the lead managers will arrange to send you the pricing supplement, the prospectus supplement, and the prospectus if you request them by contacting RBC Capital Markets, LLC at 1-866-375-6829, Credit Agricole Securities (USA) Inc. at 1-866-807-6030, or Goldman, Sachs & Co. at 1-866-471-2526.
